COBB, Judge.
In the instant appeal, this appellant contends the trial court improperly departed from the sentencing guidelines without written reasons.
The defendant, Adam Troy Hammond, was to be sentenced for a category 1 offense wherein the recommended range was 3-7 years with a permitted range of community control or 1-12 years incarceration. The trial court sentenced Hammond to 364 days incarceration followed by two years community control to be followed again by 12 years probation.
Hammond correctly argues that this sentence exceeds the guidelines range since it consists of incarceration and community control. State v. VanKooten, 522 So.2d 830 (Fla.1988). Accordingly, Hammond’s sentence is reversed with instructions to the trial court to resentence within the guidelines.
AFFIRMED IN PART; REVERSED IN PART.
DAUKSCH and W. SHARP, JJ., concur.